Citation Nr: 1207673	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a skin disorder to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to July 1966. He served in Vietnam from July 11, 1965 to November 30, 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified before the undersigned at a Travel Board hearing. 

In an April 2010 decision, the Board granted service connection for PTSD and remanded the issue of service connection for a skin disorder to include as due to herbicide exposure.

In a May 2010 rating decision, the grant of service connection for PTSD was implemented and a 30 percent disability rating was assigned.  In April 2011, a notice of disagreement was received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In the Board's April 2010 remand decision, the Board indicated that the Veteran should be afforded a VA examination.  The following inquiry was to be posed to the examiner:

Schedule the Veteran for a VA skin examination to determine the nature and etiology of any current skin disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder, including lichen sclerosis and eczema, had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed herbicide exposure.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

The requested VA examination was conducted in June 2010 and the examiner concluded that the Veteran had current skin disorders; however, she opined that they were not due to presumed Agent Orange exposure.  There was no opinion provided regarding a direct relationship between current diagnoses and service, other than the Agent Orange exposure.  As such, this opinion is incomplete.  In light of the foregoing, further action is necessary in this case, in accordance with the previous Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In addition, the Veteran has advanced inaccuracies contained in the examination report regarding the date of onset of his claimed skin disorders.  For example, the examiner indicated that a spider bite in 1994 caused leg rashes.  However, the Veteran pointed out that he has had the rashes since 1966 and she did not duly consider his statements.  

In light of the incomplete VA examination and the Veteran's contentions regarding the nature of the examination he was afforded, the Board finds that he should be reexamined by VA.  In addition, since the Veteran receives treatment at the Walla Walla VA facility, all current medical records of the Veteran should be obtained.  

As noted above in the introductory portion of this decision, the Veteran has disagreed with the April 2010 rating decision which assigned a 30 percent rating for PTSD.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Walla Walla VA facility.

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any current skin disability.  Any indicated tests should be accomplished. The examiner should review the claims folder prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed herbicide exposure.  

The examiner should address whether the current skin disorders are etiologically related directly to service as well as presumed herbicide exposure in service.  The examiner should note the Veteran's statements and the lay statements of continuity of symptoms since service when providing an opinion.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

5.  The Veteran should be sent a statement of the case as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


